Citation Nr: 1410269	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-14 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to service-connected right bundle branch block and bladder cancer.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel











INTRODUCTION

The Veteran served on active duty from April 1979 to March 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2012 of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for ischemic heart disease, to include as secondary to service-connected right bundle branch block.  

The Veteran is scheduled for a Board videoconference hearing in April 2014 as to the issue of entitlement to service connection for ischemic heart disease, to include as secondary to service-connected right bundle branch block and bladder cancer.  However, as the decision below represents a complete grant of the benefits sought on appeal, such a hearing is no longer necessary.  


FINDING OF FACT

The Veteran's ischemic heart disease is attributable, at least in part, to his service-connected bladder cancer.  


CONCLUSION OF LAW

Ischemic heart disease is caused by the Veteran's service-connected bladder cancer.  38 C.F.R. § 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

The Veteran is service-connected for right bundle branch block and for bladder cancer.  He is also service-connected for a low back disability; right lower extremity radiculopathy; bilateral pes planus; a hiatal hernia; bilateral hearing loss; tinnitus; and for erectile dysfunction.  The Veteran contends, essentially, that his ischemic heart disease is related to service, or, more specifically, is related to his service-connected right bundle branch block and bladder cancer.  

There are several opinions of record that address the etiology of the Veteran's claimed ischemic heart disease.  

A December 2011 VA ischemic heart disease examination report includes a notation that the Veteran's claims file was reviewed, and the examiner specifically indicated that the Veteran had ischemic heart disease.  The diagnoses were coronary artery disease, status post a myocardial infarction, and right bundle branch block.  The examiner indicated that the Veteran's claimed ischemic heart diseases was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran was diagnosed with right bundle branch block and did not have ischemic heart disease in 1986, while in service.  The examiner stated that the Veteran continued to have right bundle branch block that was related to service.  The examiner maintained that the coronary artery disease, status post a myocardial infarction, was not service related, or caused, or aggravated, by the service related bundle branch block.  

A September 2013 statement from a VA physician indicates that the Veteran's claims file was reviewed.  The physician reported that the Veteran underwent a transurethral resection of a bladder tumor on June 11, 2000, and that on June 22, 2000, he suffered a non-ST elevation myocardial infarction requiring a stent to his left anterior descending artery.  The physician indicated that the coronary artery disease was not caused by the treatment for the Veteran's bladder cancer.  The physician commented that, however, the stress on the heart from radiation and chemotherapy, as well as the surgery (for bladder cancer), most likely as not resulted in the Veteran having a myocardial infarction.  

In a subsequent September 2013 addendum to the September 2013 statement (noted above), the same VA physician stated that a myocardial infarction was caused by worsening coronary artery disease.  The physician indicated that a myocardial infarction did not cause worsening of coronary artery disease.  The physician maintained that the Veteran's coronary artery disease was not worsened beyond its normal progression by the myocardial infarction.  

Based on the totality of evidence, the Board finds that the Veteran's current ischemic heart disease is due, at least in part, to his service-connected bladder cancer.  In the September 2013 statement, the VA physician specifically indicated that stress on the Veteran's heart from radiation and chemotherapy, as well as the surgery (for bladder cancer), most likely as not resulted in him having a myocardial infarction.  The Board notes that in the subsequent September 2013 addendum to the September 2013 statement, the VA physician maintained that the Veteran's coronary artery disease was not worsened beyond its normal progression by the myocardial infarction.  The Board observes, however, that the VA physician did not dispute his previous finding that the Veteran's service-connected bladder cancer caused his myocardial infarction, which, as indicated by the physician, is caused by worsening of coronary artery disease.  Therefore, the Board must conclude that the Veteran's bladder cancer, at least in part, caused or aggravated his claimed ischemic heart disease.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  The Board finds that the Veteran's current ischemic heart disease (coronary artery disease status post a myocardial infarction) is proximately due to or the result of his service-connected bladder cancer.  Accordingly, secondary service connection for ischemic heart disease is warranted.  As the Board has granted secondary service connection it need not address direct service connection in this matter.  


ORDER

Service connection for ischemic heart disease is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


